DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 08 April 2022 that:
Limited the recited cameras’ imaging optics to “objectives” in all of the independent claims 1, 14, and 20 thereby changing the scope of the claimed invention;
Redefined claims 1 and 20 by deleting the “image editing module” and moved this claim element and its related issues from claim 1 to claim 6;
Revised claim 20 to indefinitely recite MTFs and overlapping regions that raise new issues under 35 USC 112(b) which issues are also shared by new claims 25-26; 
Added new claims 27-33 which raise other 112(b) issues; and
Amended the specification to spell out certain acronyms thereby overcoming the specification objection.
Response to Arguments
Applicant's arguments filed 08 April 2022 have been fully considered but they are not persuasive.
In response to the drawing objections, Applicant argues that the blank boxes/blocks of Figs. 1 and 2 show components of a device and an overhead view of a device for optical imaging features of a hand and an accompanying optics module, both of which require no descriptive blocks”.  Applicant further argues that the “Examiner disregards the express provisions of 37 CFR 1.83(a) which expressly permit for the use of boxes and block diagrams.” 
In response, wholly blank boxes convey no useful information relative to the claims and certainly do not meet the requirements of 1.83(a).  In Applicant’s Fig. 1, blank boxes 10, 11, and 12 do not show every feature of the invention specified in the claims.  Upon reading the specification one learns that boxes 10, 11, and 12 correspond to an optics assembly, image editing module, and evaluation model.   



    PNG
    media_image1.png
    328
    617
    media_image1.png
    Greyscale

Turing to Rule 1.83(a) the Examiner encourages Applicant to read this language of this rule in its entirety as their argument is based on a partial and incomplete understanding of this rule.  For reference sake:
37 CFR 1.83(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). (emphasis added)
Applicant has not admitted on the record that all of the blank boxes in the instant drawings are conventional features.  Instead, these elements are claimed.  Thus, they must be properly illustrated in the drawings.  Moreover, mere reference numbers do not provide for a proper understanding of the invention and do not serve the public interest by making the invention more readily understood.  It is suggested, for example in regards to Fig. 1, that descriptive labels be used such as “optics assembly”, “image editing module”, and “evaluation model”.
Moreover, Applicant’s arguments fail to address the claimed but un-illustrated features of the illumination arrangement, first camera, second camera, camera, image editing module, contact window, Scheimpflug layout, first and second detectors arranged so as to be tilted with respect to a (currently un-illustrated) plane/measuring plane, first objective, and second objective must be shown or the features canceled from the claims. Perhaps Applicant intends Fig. 2 to illustrate these claimed features.  For easy reference, instant Fig. 2 is copied below.  

    PNG
    media_image2.png
    520
    651
    media_image2.png
    Greyscale

Although some elements such as the cameras 110, 120 and their detectors 112, 122 are shown, the positional relationship (tilt of these detectors with respect to a plane/measuring plane) is clearly absent.  In other words, where in any of the figures is it illustrated “wherein the first detector and the second detector are arranged so as to be tilted, with respect to a plane in the measuring site such that they meet the Scheimpflug conditions” as recited in claims 7 and 8?  Where is it shown “wherein first camera and the second camera are arranged in a Scheimpflug layout” as recited in claims 5 and 6?
In regards to the prior art rejections applying Tanassi, Applicant argues that “Tanassi is silent about an overlap of depth of fields of the objectives” as recited in claims 1 and that Maase does not cure this deficiency.  
In response to Tanassi’s alleged silence on depth of field, Applicant has apparently ignored the evidence {Tanassi, [0051]} that was consistently cited in the first office action regarding the claimed depth of field limitations.  This cited paragraph is not mentioned or addressed in any direct manner by Applicant which significantly contributes to the unpersuasive nature of their arguments.  Even further Maase has not been substantively addressed at all.
Furthermore, Applicant’s arguments with respect to claims 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the application of Maase in the prior art rejections below.
Applicant also asserts that the “the preamble’s intended use of hand imaging is considered an element of significance to the pending claims, as many contactless scanners are not capable of scanning fingerprints.” 
In response, the body of claims 1, 14, and 20 does not refer to fingerprints let alone hand imaging. It is the pending claim language that is at issue. Significantly, Applicant has not answered the points made in the first office action, pages 10-11 and 13, regarding this issue which points are provided below for the sake of convenience.
It is noted that imaging of features of a hand is a mere intended use that should not be given patentable weight or significance to claim construction consistent with MPEP 2111.02 and the case law cited therein.  In particular, the body of independent device claims 1, 14, and 20 each fully and intrinsically set forth all of the limitations of the claimed invention such that the preamble merely states the purpose or intended use of the invention to imaging a hand, rather than any distinct definition of any of the claimed invention’s limitations.  Moreover, the body of these claims do not refer back to imaging features of a hand but instead refer to a generic “measuring site” which is illuminated and then imaged by the illumination arrangement and camera(s).  F
Furthermor, none of the pending claims 1-24 contain any structural limitation whatsoever that is specific to hand imaging.  Thus, the preamble’s intended use of hand imaging is not considered a limitation and is of no significance to the construction of any pending claim.
Lastly, Applicant has failed to amend any claim to recite anything specific to hand-imaging.  Instead, the body of independent claims 1, 14, and 20 still broadly and generically refers to imaging “a measuring site”.  If Applicant desires these claims to be interpreted as hand-imaging then they could be amended to recite, for example, imaging “a measuring site of a hand”.  But such amendments have not been made and the claims remain subject to a broader interpretation as outlined above and below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The arguments and further explanations in the Response to Arguments section above are hereby incorporated by reference.
Figs. 1 and 2 are functional block diagrams that merely show blank boxes/blocks for reference numbers 10, 11, 12, 110, 111, 112, 130, 131, 132, 120, 121, 122 which do not show the features of the invention as recited in the claims. In other words, raw reference numbers and otherwise blank boxes are simply not sufficient to show the claimed device features directed to structure.  Moreover, the other figures are graphs that do not show these features either.
Therefore, the illumination arrangement, first camera, second camera, camera, image editing module, contact window, Scheimpflug layout, first and second detectors arranged so as to be tilted with respect to a (currently un-illustrated) plane/measuring plane, first objective, and second objective must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the image editing module in claim 6 but no corresponding structure or algorithm is disclosed in the application as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification for the image editing module lacks both corresponding structure and an algorithm for generating a three-dimensional image of a surface of an object within the measuring site by combining the image acquired by the first detector together with the image acquired by the second detector.
The lack of an algorithm for the image editing module renders this claim element indefinite under 35 USC 112(b) as further explained below.  Moreover, this claim element also lacks an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 21603.03 VI and 2181(B).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, and 20 recite an image editing module that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above.  Moreover, this claim element lacks both supporting structure and an algorithm.
Claim limitation “image editing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure is devoid of any structure that performs the function in the claim and lacks an algorithm for performing the recited functions. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 20 has been amended to recite 
“wherein with respect to the first objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF @210 Lp/mm is larger than 0,1 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter, wherein with respect to the second objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF@210 Lp/mm is larger than 0,1 for the second  wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter”.  New claims 25-26 recites similar limitations.
First of all, “a region” has already been established in claim 20 (or in base claim 1 for new claims 25 and 26) thus making further recitation of “a region” confusing from an antecedent basis standpoint.  More seriously, it is unclear if the MTF values are limiting the first and second objective (lenses) or are simply another way to restate overlapping depth of fields for the first and second wavelengths. Indeed, the MTF values are specified as being of the region and the MTF values do not have a clear relationship with the objective lens.   In contrast, clear relationship would be established by, for example, claiming that the first object lens has an MTF@210 Lp/mm that is larger than 0.1 for the first wavelength.  
Claims 25 and 26 suffer from the same indefiniteness issues as claim 20.
New claims 27-32 recite “The device of claim [X] configured of obtaining fingerprints according to Electronic Fingerprint Transmission Specificaction [sic] EFTS-IQS 7.1 of the FBI”. Ignoring the inadvertent and objected-to typographical error for a moment, it is unclear what may entail “obtaining fingerprints according to” the FBI technical standard thus rendering these claims indefinite.  It is noted that this FBI technical standard is 215 pages long which further deepens the mystery as to what “obtaining fingerprints according to” this voluminous standard may entail.
Claim 33 is indefinite due to its dependency upon claim 26 and/or 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanassi (US 20090190093 A1) and Maase (US 20070121098 A1).   
Claim 1
	In regards to claim 1, Tanassi discloses a device for contactless optical imaging of features of a 
{It is noted that imaging of features of a hand is a mere intended use that should not be given patentable weight or significance to claim construction consistent with MPEP 2111.02 and the case law cited therein.  In particular, the body of independent device claims 1, 14, and 20 each fully and intrinsically set forth all of the limitations of the claimed invention such that the preamble merely states the purpose or intended use of the invention to imaging a hand, rather than any distinct definition of any of the claimed invention’s limitations.  Moreover, the body of these claims do not refer back to imaging features of a hand but instead refer to a generic “measuring site” which is illuminated and then imaged by the illumination arrangement and camera(s).  F
Furthermore, none of the pending claims 1-24 contain any structural limitation whatsoever that is specific to hand imaging.  Thus, the preamble’s intended use of hand imaging is not considered a limitation and is of no significance to the construction of any pending claim.
Lastly, Applicant has failed to amend any claim to recite anything specific to hand-imaging.  Instead, the body of independent claims 1, 14, and 20 still broadly and generically refers to imaging “a measuring site”.  If Applicant desires these claims to be interpreted as hand-imaging then they could be amended to recite, for example, imaging “a measuring site of a hand”.  But such amendments have not been made and the claims remain subject to a broader interpretation as outlined above and below.
Moreover, it is noted that Tanassi performs contactless optical imaging of features of an eye which is a human body part having similar size and shape to the features of a hand}, wherein the device comprises:
an illumination arrangement for illuminating a measuring site by emitting light of a substantially first wavelength and by emitting light of a substantially second wavelength
{Figs. 1A and 1B with light source systems 103, 104 as further discussed in [0041], [0047]-[0049] for blue and IR light.  Fig. 16 illustrates a camera system with blue LED lamp and IR LED lamp};
a first camera comprising a first detector and a first objective configured for imaging the measuring site on the first detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the first objective with respect to the first wavelength 
{see first Scheimpflug camera 101 with lens (first objective) in Figs. 1A, 1B, [0045]-[0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 with lenses (first and second objectives) in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]};
at least a second camera comprising a second detector and second objective configured for imaging the measuring site on the second detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the second objective with respect to the first wavelength 
{see second Scheimpflug camera 102 with lens (second objective) in Figs. 1A, 1B, [0045]-[0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 with lenses (first and second objectives) in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]}.
Although both of Tanassi’s camera’s 101, 102 are clearly disclosed as arranged according to the Scheimpflug condition such that each camera 101, 102 has an improved and wider depth of field that encompasses the entire region being imaged; Tanassi is not relied upon to disclose the overlapping depth of fields for the first and second wavelengths, or in other words, that within the measuring site a region of depth of field of the first/second objective with respect to the first wavelength overlaps with a region of depth of field of first/second objective with respect to the second wavelength.
Maase is an analogous reference from the same field of imaging features of a hand (e.g. fingers per [0012]) using cameras arranged in a Sheimpflug layout as per [0038]-[0041] and Figs. 1, 2, and 4.  
Maase also teaches an illumination arrangement for illuminating a measuring site by emitting light of a substantially first wavelength and by emitting light of a substantially second wavelength {illumination source 110 illuminates finger field 112 with light in the range of 450 to 650nm, Fig. 1, [0042].  This light source includes three wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042] illuminating a features of a hand (e.g. finger) images of which are captured using a pair of CMOS imagers tilted at an angle from normal (twin Scheimpflug cameras).
Maase further teaches:
within the measuring site a region of depth of field of the first objective with respect to the first wavelength overlapping with a region of depth of field of the first objective with respect to the second wavelength and within the measuring site a region of depth of field of the second objective with respect to the first wavelength overlapping with a region of depth of field of the second objective with respect to the second wavelength
{see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” which includes first, second and third  wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that within the measuring site a region of depth of field of the first objective with respect to the first wavelength overlapping with a region of depth of field of the first objective with respect to the second wavelength and within the measuring site a region of depth of field of the second objective with respect to the first wavelength overlapping with a region of depth of field of the second objective with respect to the second wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claim 2
In regards to claim 2, Tanassi discloses wherein the device does not comprise a contact window having a contact surface within the measuring site {the Schempflug camera arrangement cited above performs non-contactless imaging that does not comprise a contact window. See previous cites and Figs. 1A, 1B, and 6}.
Claim 3
In regards to claim 3, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  Blue is a wavelength that is not less than 400nm}.
Claim 4
In regards to claim 4, Tanassi is not relied upon to disclose by Maase teaches that the second wavelength is not less than 450 nm {the illumination source generates a) cyan, magenta and green; b) cyan, green and yellow; or d) green, yellow, and magenta light sources per [0012], [0042].  Official notice is taken that the visible spectrum ranges from 400nm-700nm such that “not less than 450nm” encompasses blue (450nm), cyan (500nm), green (550nm), yellow (580nm), orange (600nm), and red (650nm) such that Maase’s wavelengths are within the broadly claimed range}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s illumination arrangement and camera objectives such that the first wavelength is not less than 400 nm and the second wavelength is not less than 450 nm as taught by Maase because providing distinct wavelengths of illumination light overlapping within the region of the depth of field provides a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claims 5, 7, and 8
In regards to claim 5, Tanassi discloses wherein first camera and the second camera are arranged in a Scheimpflug layout {see above cites).
In regards to claims 7 and 8, Tanassi discloses wherein the first detector and the second detector are arranged so as to be tilted, with respect to a plane in the measuring site such that they meet the Scheimpflug conditions {see above cites}.
Claim 6
In regards to claim 6, Tanassi clearly discloses
an image editing module configured for generating a three-dimensional image of a surface of an object within the measuring site by combining the image acquired by the first detector together with the image acquired by the second detector {see image analysis and three-dimensional modeling in [0100]-[0101].  See also computer 110 with memory and [0051] for computer module structure for generating the 3D image}.
Claim 9
In regards to claim 9, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 9.
Maase further teaches:
wherein the measuring site comprises a region of depth of field of the first objective at a third wavelength which overlaps with the region of depth of field of the first objective at the first wavelength
{see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” which includes first, second and third  wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that wherein the measuring site comprises a region of depth of field of the first objective at a third wavelength which overlaps with the region of depth of field of the first objective at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claim 10
In regards to claim 10, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 10.
Maase teaches wherein the measuring site comprises a region of depth of field of the second objective at a third wavelength which overlaps with the region of depth of field of the second objectives at the first wavelength
{see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” which includes first, second and third  wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that wherein the measuring site comprises a region of depth of field of the second objective at a third wavelength which overlaps with the region of depth of field of the second objective at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claim 11
In regards to claim 11, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 11.
Maase also teaches wherein the measuring site comprises a region of depth of field of the first objective at a third wavelength which overlaps with the region of depth of field of the first objective at the first wavelength, and wherein the measuring site comprises a region of depth of field of the second objective at the third wavelength which overlaps with the region of depth of field of the second objective at the first wavelength  
{see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” which includes first, second and third  wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that wherein the measuring site comprises a region of depth of field of the first objective at a third wavelength which overlaps with the region of depth of field of the first objective at the first wavelength, and wherein the measuring site comprises a region of depth of field of the second objective at the third wavelength which overlaps with the region of depth of field of the second objective at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claim 12
In regards to claim 12, Tanassi discloses non-contactless imaging but is not relied upon to disclose wherein the distance between the first objective and the measuring site is at least 150 mm.
Maase teaches a variety of optical components, layouts, and arrangements for dual Scheimpflug cameras using, e.g., only one fold mirror, two fold mirrors, eliminating the fold mirrors and changing the front and back focal lengths of the objective lens system, different lens combinations to adjust the FOV and size of the housing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanaasi such that the distance between the first objective and the measuring site is at least 150 mm because this distance value is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of the housing, focal lengths and FOV using conventional optical components and layouts for dual Scheimpflug cameras.
Independent Claim 14
In regards to claim 14, Tanassi discloses a device for contactless optical imaging of features of a 
an illumination arrangement for illuminating a measuring site, the illumination arrangement comprising a first lamp for emitting light of substantially a first wavelength, and at least a second lamp for emitting light of substantially a second wavelength {Figs. 1A and 1B with light source systems 103, 104 as further discussed in [0041], [0047]-[0049] for blue and IR light.  Fig. 16 illustrates a camera system with blue LED lamp and IR LED lamp}; and
a camera comprising a detector and an objective configured for imaging the measuring site on the detector, which is configured for acquiring that image; wherein within the measuring site a region of depth of field of the objective with respect to the first wavelength
{see first Scheimpflug camera 101 with lens (objective) in Figs. 1A, 1B, [0045]-[0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 with lenses (objectives) in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]}see Scheimpflug camera 101 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with camera 902 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]}.
Although both of Tanassi’s camera’s 101, 102 are clearly disclosed as arranged according to the Scheimpflug condition such that each camera 101, 102 has an improved and wider depth of field that encompasses the entire region being imaged; Tanassi is not relied upon to disclose the overlapping depth of fields for the first and second wavelengths, or in other words, that within the measuring site a region of depth of field of the objective with respect to the first wavelength overlaps with a region of depth of field of the objective with respect to the second wavelength.
Maase teaches wherein within the measuring site a region of depth of field of the objective with respect to the first wavelength overlaps with a region of depth of field of the objective with respect to the second wavelength {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” which includes first, second and third  wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes a cameras with an objective imaging a measuring site such that within the measuring site a region of depth of field of the objective with respect to the first wavelength overlaps with a region of depth of field of the objective with respect to the second wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claim 15
In regards to claim 15, Tanassi discloses wherein the device does not comprise a contact window having a contact surface within the measuring site {the Schempflug camera arrangement cited above performs non-contactless imaging that does not comprise a contact window. See previous cites and Figs. 1A, 1B, and 6}.
Claim 16
In regards to claim 16, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  Blue is a wavelength that is not less than 400nm}.
Claim 17
In regards to claim 17, Tanassi is not relied upon to disclose by Maase teaches that the second wavelength is not less than 450 nm {the illumination source generates a) cyan, magenta and green; b) cyan, green and yellow; or d) green, yellow, and magenta light sources per [0012], [0042].  Official notice is taken that the visible spectrum ranges from 400nm-700nm such that “not less than 450nm” encompasses blue (450nm), cyan (500nm), green (550nm), yellow (580nm), orange (600nm), and red (650nm) such that Maase’s wavelengths are within the broadly claimed range}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s illumination arrangement and camera objectives such that the first wavelength is not less than 400 nm and the second wavelength is not less than 450 nm as taught by Maase because providing distinct wavelengths of illumination light overlapping within the region of the depth of field provides a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].
Claims 13 and 19
The rejection of claim 12 above applies mutatis mutandis to the corresponding limitations of claims 13 and 19.
Claim 18
The rejection of claim 9 above applies mutatis mutandis to the corresponding limitations of claim 18.
Independent Claim 20
	In regards to claim 20, Tanassi discloses a device for contactless optical imaging of features of a 
an illumination arrangement for illuminating a measuring site by emitting light of a wavelength substantially corresponding to a first wavelength and by emitting light of a wavelength substantially corresponding to a second wavelength, the first wavelength being no less than 400 nm, the first wavelength being no greater than 650 nm, the second wavelength being no less than 450 nm, 
a first camera comprising a first detector and a first objective configured for imaging the measuring site on the first detector, which is configured for acquiring that image {see first Scheimpflug camera 101 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]};
at least a second camera comprising a second detector and second objective configured for imaging the measuring site on the second detector, which is configured for acquiring that image {see second Scheimpflug camera 102 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]};

Although both of Tanassi’s camera’s 101, 102 are clearly disclosed as arranged according to the Scheimpflug condition such that each camera 101, 102 has an improved and wider depth of field that encompasses the entire region being imaged; Tanassi is not relied upon to disclose the overlapping depth of fields for the first and second wavelengths as further indicated above with strikethrough font.  Note that the limitation is indefinite and art is being applied as best as can be understood from the indefinite claim language.
Maase is an analogous reference from the same field of imaging features of a hand (e.g. fingers per [0012]) using cameras arranged in a Sheimpflug layout as per [0038]-[0041] and Figs. 1, 2, and 4.  
Maase also teaches wherein with respect to the first objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF @210 Lp/mm is larger than 0,1 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter, wherein with respect to the second objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF@210 Lp/mm is larger than 0,1 for the second  wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that wherein with respect to the first objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF @210 Lp/mm is larger than 0,1 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter, wherein with respect to the second objective a region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with a region, in which the MTF@210 Lp/mm is larger than 0,1 for the second  wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter as taught by Maase because a) Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038] and b) because these MTF values are merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of the housing, focal lengths and FOV using conventional optical components and layouts for dual Scheimpflug cameras.
Claims 21, 22, 23
The rejection of claims 2, 5, and 11 above applies mutatis mutandis to the corresponding limitations of claims 21, 22, and 23.
Claim 24
In regards to claim 12, Tanassi discloses non-contactless imaging with dual Sheimpflug cameras having first and second objectives but is not relied upon to disclose wherein the length of optical path between the first objective and the measuring site is at least 150 mm, and wherein the length of optical path between the second objective and the measuring site is at least 150 mm.
Maase teaches a variety of optical components, layouts, and arrangements for dual Scheimpflug cameras using, e.g., only one fold mirror, two fold mirrors, eliminating the fold mirrors and changing the front and back focal lengths of the objective lens system, different lens combinations to adjust the FOV and size of the housing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanaasi such that the length of optical path between the first objective and the measuring site is at least 150 mm, and wherein the length of optical path between the second objective and the measuring site is at least 150 mm because this distance value is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of the housing, focal lengths and FOV using conventional optical components and layouts for dual Scheimpflug cameras.
Claims 25-26
In regards to claims 25-26, Tanassi discloses non-contactless imaging with dual Sheimpflug cameras having first and second objectives but is not relied upon to disclose the depth of field overlap limitation of claims 25-26.
Maase teaches (claim 25) wherein the region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with the region, in which the MTF@210 Lp/mm is larger than 0,1 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter and (claim 26) wherein the region, in which the MTF@210 Lp/mm is larger than 0,2 for the first wavelength, overlaps with the region, in which the MTF@210 Lp/mm is larger than 0,2 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter  {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s device for contactless optical imaging which already includes first and second cameras with respective first and second objectives imaging a common measuring site such that (claim 25) wherein the region, in which the MTF@210 Lp/mm is larger than 0,1 for the first wavelength, overlaps with the region, in which the MTF@210 Lp/mm is larger than 0,1 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter and (claim 26) wherein the region, in which the MTF@210 Lp/mm is larger than 0,2 for the first wavelength, overlaps with the region, in which the MTF@210 Lp/mm is larger than 0,2 for the second wavelength, wherein MTF@210 Lp/mm means Modular Transfer Function at 210 lines per millimeter as taught by Maase because a) Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. both inside the eye and the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths of illumination light overlapping within the region of the depth of field to provide a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038] and b) because these MTF values are merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of the housing, focal lengths and FOV using conventional optical components and layouts for dual Scheimpflug cameras.
Claim 33
In regards to claims 33, Tanassi is not relied upon to disclose but Maase teaches wherein the first wavelength is between 432 and 492 nm {the illumination source generates a) cyan, magenta and green; b) cyan, green and yellow; or d) green, yellow, and magenta light sources per [0012], [0042].  Official notice is taken that the visible spectrum ranges from 400nm-700nm such that “between 432 and 492nm” encompasses a wide range including blue (450nm) such that Maase’s wavelengths are within the broadly claimed range. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s illumination arrangement and camera objectives such that the first wavelength is between 432 and 492 nm as taught by Maase because providing distinct wavelengths of illumination light overlapping within the region of the depth of field provides a broad region of high optical performance, exhibiting small blur spots throughout the FOV for all colors” as motivated by Maase in [0038].


Claims 27-32 rejected under 35 U.S.C. 103 as being unpatentable over Tanassi and Maase as applied to claims 1, 2, 14, 15, 26 and 27 above, and further in view of FBI Specifications {Federal Bureau of Investigation, Electronic Fingerprint Transmission Specification”, May 2, 2005, 215 pgs}.
Claims 27-32
In regards to claims 27-32, Tanassi is not relied upon to disclose obtaining fingerprints according to Electronic Fingerprint Transmission Specificaction [sic] EFTS-IQS 7.1 of the FBI.
It is noted that these limitations are wholly unclear and indefinite as it is unclear what may entail “obtaining fingerprints according to” the FBI technical standard thus rendering these claims indefinite.  It is noted that this FBI technical standard is 215 pages long which further deepens the mystery as to what “obtaining fingerprints according to” this voluminous standard may entail.  See the 112(b) rejection above.
The FBI Specifications cited above are the ones being claimed. To the small extent that these claim limitations are understood the FBI specifications teach these limitations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that to otain fingerprints according to Electronic Fingerprint Transmission Specificaction [sic] EFTS-IQS 7.1 of the FBI because this specification sets an industry standard compliance with which would be advantageous for fingerprint imaging.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RU 2474876 C2 discloses “”FIG. 9 shows possible areas of overlapping profile of a modulation transfer function (MTF) field of view of an image system in accordance with some embodiments of the present invention. An image sensor or sensors provide digital output at a frame rate of approximately 12 frames per second or more. The transfer speed is high enough to avoid distortion (for example, 12 frames / second (fps) for rolled prints is higher than 8 fps for pressure prints and 4 fps for palm images). The sensors are tilted to perform Scheimpflug correction of keystone distortion and focus changes in the vertical FOV caused by a sharp angle of view.
Moggride (US 20180288292 A1) discloses dual Sheimpflug cameras with different illumination wavelengths.  See Fig. 6, [0010], [0052]-[0053].
Komatsu (WO 2021200827 A1) discloses a Scheimpflug camera with lighting unit 15 having broad spectrum light (plural wavelengths).  See Fig. 10.
Moos (DE 10239375 A1) discloses a Scheimpflug camera for contactless fingerprint capture.  See Fig. 1 and abstract.
Rowe (US 20090080709 A1) discloses Scheimpflug camera for whole hand imaging under multi-spectral conditions.  See abstract, [0039], [0086], Figs. 6A-D.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486